Exhibit 10.1

Execution Version

FIRST AMENDMENT

TO CREDIT AGREEMENT

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is dated as of
May 29, 2008 and is entered into by and among SRA INTERNATIONAL, INC., a
Delaware corporation (the “Borrower”), the Subsidiary Guarantor listed on the
signature pages hereto (the “Guarantor”), the existing Lenders party to the
Credit Agreement (as defined below) (the “Existing Lenders”), each of the
Persons becoming Lenders by the execution of this Amendment (the “Assuming
Lenders,” and, together with the Existing Lenders, the “Lenders”), CITIBANK,
N.A. (“Citibank”), as existing Agent for the Lenders (the “Existing Agent”),
SUNTRUST BANK (“SunTrust”) as successor Agent pursuant to Section III below (the
“Successor Agent”), SUNTRUST ROBINSON HUMPRHEY as a Joint Lead Arranger. BANK OF
AMERICA, N.A., as Syndication Agent and a Joint Lead Arranger, and BRANCH
BANKING & TRUST COMPANY, as Documentation Agent, and is made with reference to
that certain CREDIT AGREEMENT, dated as of August 9, 2007 (the “Credit
Agreement”) by and among the Borrower, the Guarantor, the Existing Lenders, the
Existing Agent and the other agents party thereto. Capitalized terms used herein
without definition shall have the same meanings herein as set forth in the
Credit Agreement.

RECITALS

WHEREAS, the Borrower has delivered a notice to the Existing Agent requesting a
Commitment Increase of $100,000,000 pursuant to Section 2.18 of the Credit
Agreement;

WHEREAS, in addition to the Commitment Increase permitted pursuant to
Section 2.18, the Borrower desires a further increase in the aggregate amount of
the Commitments by $85,000,000 (the “Additional Commitment Increase”), resulting
in aggregate Commitments of $285,000,000;

WHEREAS, the Assuming Lenders and certain of the Existing Lenders desire to
provide the additional Commitments requested by the Borrower;

WHEREAS, Citibank desires to resign from its appointment as Agent under the
Credit Agreement, and the Lenders desire to appoint SunTrust as successor Agent;
and

WHEREAS, in connection with the foregoing, the parties hereto desire to provide
for certain amendments to the Credit Agreement as specified herein.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

SECTION I. AMENDMENTS TO CREDIT AGREEMENT

Upon satisfaction of the conditions set forth in Section II herein, the Credit
Agreement shall be amended as follows:



--------------------------------------------------------------------------------

A. Amendments to Section 1.01: Certain Defined Terms. Section 1.01 (Certain
Defined Terms) of the Credit Agreement is hereby amended by:

(1) inserting the following new definition in proper alphabetical order:

“SunTrust” means Suntrust Bank.

(2) deleting the definition of “Agent’s Account” in its entirety and inserting
in lieu thereof the following:

“Agent’s Account” means (a) the account of the Agent maintained by the Agent at
SunTrust Bank at its office at 303 Peachtree Street, NE, Mail Code 7662,
Atlanta, GA 30308, Account No. 0610001040:1000022220783, Attention: Wanda
Gregory, or (b) such other account of the Agent as is designated in writing from
time to time by the Agent to the Borrower and the Lenders for such purpose.

(3) deleting the definition of “Applicable Margin” in its entirety and inserting
in lieu thereof the following:

“Applicable Margin” means as of any date, (a) for Base Rate Advances, 0% and
(b) for Eurodollar Rate Advances and Swing Line Advances, a percentage per annum
determined by reference to the Leverage Ratio for the most recently completed
four fiscal quarters:

 

Leverage Ratio

   Applicable Margin for
Eurodollar Rate
Advances and Swing
Line Advances

Level 1

Leverage Ratio less than 0.50:1.00

   0.65%

Level 2

Leverage Ratio greater than or equal to 0.50:1.00, but less than 1.00 to 1.00

   0.75%

Level 3

Leverage Ratio greater than or equal to 1.00:1.00, but less than 1.50 to 1.00

   0.85%

Level 4

Leverage Ratio greater than or equal to 1.50 to 1.00

   0.95%

 

2



--------------------------------------------------------------------------------

Any increase or decrease in the Applicable Margin resulting from a change in the
Leverage Ratio shall become effective as of the first Business Day immediately
following the delivery of certificates of the chief financial officer of the
Borrower pursuant to Section 5.01(i)(i) or (ii); provided, however, that if such
certificates are not delivered when due in accordance with such Sections, then
Pricing Level 4 shall apply as of the first Business Day after the date on which
such certificates were required to have been delivered.

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.07(c).

(4) deleting the definition of “Base Rate” in its entirety and inserting in lieu
thereof the following:

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the higher of:

(a) the rate of interest announced publicly by SunTrust in New York, New York,
from time to time, as SunTrust’s base rate; and

(b)  1/2 of one percent per annum above the Federal Funds Rate.

(5) deleting the definition of “Reference Banks” in its entirety and inserting
in lieu thereof the following:

“Reference Banks” means Bank of America, N.A. and SunTrust Bank.

(6) deleting the definition of “Swing Line Bank” in its entirety and inserting
in lieu thereof the following:

“Swing Line Bank” means SunTrust.

B. Amendment to Section 2.18: Increase in Aggregate Commitments. Subpart (a) of
Section 2.18 (Increase in the Aggregate Commitments) of the Credit Agreement is
hereby amended by deleting the proviso thereto in its entirety and inserting in
lieu thereof the following:

provided, however, that (i) in no event shall the aggregate amount of the
Commitments at any time exceed $285,000,000 and (ii) on the date of any request
by the Borrower for a Commitment Increase and on the related Increase Date the
applicable conditions set forth in Article III shall be satisfied.

C. Amendment to Section 8.03: Citibank and Affiliates. Section 8.03 (Citibank
and Affiliates) of the Credit Agreement is hereby amended by deleting each
reference in such section to the word “Citibank” and replacing it with the word
“SunTrust” in each instance.

D. Amendments to Section 9.02: Notices, Etc.

 

3



--------------------------------------------------------------------------------

(1) Subpart (a) of Section 9.02 (Notices, Etc.) of the Credit Agreement is
hereby amended by deleting the phrase “and if to the Agent, at its address at
Two Penns Way, New Castle, Delaware, 19720, Attention: Bank Loan Syndications
Department;” and inserting in lieu thereof the following:

and if to the Agent, at its address at PO Box 4418, Mail Code 7662, Atlanta, GA
30302, Attention: Wanda Gregory;

(2) Subpart (b) of Section 9.02 (Notices, Etc.) of the Credit Agreement is
hereby amended by deleting the first sentence of such subpart in its entirety
and inserting in lieu thereof the following:

So long as SunTrust or any of its Affiliates is the Agent, materials required to
be delivered pursuant to Section 5.01(i)(i), (ii) and (iv) shall be delivered to
the Agent in an electronic medium in a format acceptable to the Agent and the
Lenders by e-mail at wanda.gregory@suntrust.com.

E. Amendments to Schedules. The Credit Agreement is hereby amended by amending
and restating Schedule I thereof in the form of Schedule I set forth as Annex A
attached hereto.

F. Amendments to Exhibits.

(1) The Credit Agreement is hereby amended by amending and restating Exhibit A
thereto in the form of Exhibit A set forth as Annex B attached hereto.

(2) The Credit Agreement is hereby amended by amending and restating Exhibit B
thereto in the form of Exhibit B set forth as Annex C attached hereto.

(3) Exhibits C and D of the Credit Agreement are hereby amended by deleting each
reference in such exhibits to the word “Citibank, N.A.” and replacing it with
the words “SunTrust Bank” in each instance.

SECTION II. CONDITIONS TO EFFECTIVENESS

This Amendment shall become effective as of the date hereof only upon the
satisfaction of all of the following conditions precedent (the date of
satisfaction of such conditions being referred to herein as the “First Amendment
Effective Date”):

A. Execution. The Successor Agent shall have received a counterpart signature
page of this Amendment duly executed by each of the Borrower, the Guarantor, the
Existing Agent, the Successor Agent, the Existing Lenders and the Assuming
Lenders.

B. Borrower Authorizations. The Successor Agent shall have received certified
copies of resolutions of the Board of Directors of each Loan Party approving the
execution, delivery and performance of this Amendment, and of all documents
evidencing other necessary corporate action and governmental approvals, if any,
with respect to this Amendment and the Notes.

 

4



--------------------------------------------------------------------------------

C. Fees. The Borrower shall have paid (i) all accrued fees and expenses of the
Existing Agent and the Successor Agent (including the accrued fees and expenses
of counsel to the Agent to the extent invoiced to the Borrower prior to the
First Amendment Effective Date) and (ii) upfront fees to each Assuming Lender
and each Existing Lender that increases its Commitment (an “Increasing Lender”)
pursuant to this Amendment in the amount of (A) in the event that (x) the amount
of the Commitment of any Assuming Lender or (y) the amount of the Commitment of
any Increasing Lender in excess of such Lender’s Commitment immediately prior to
the execution of this Amendment (in each case, the “Additional Commitment” of
such Lender) is less than $20,000,000, 0.25% of such Additional Commitment or
(B) in the event that the Additional Commitment of any Assuming Lender or
Increasing Lender is greater than or equal to $20,000,000, 0.375% of such
Additional Commitment.

D. Representations and Warranties. The representations and warranties contained
in Section 4.01 of the Credit Agreement shall be correct on and as of the First
Amendment Effective Date, before and after giving effect to this Amendment and
the consummation of the transactions contemplated hereby, including, without
limitation, the Commitment Increase, the Additional Commitment Increase or the
application of the proceeds therefrom, as though made on and as of such date.

E. Absence of Default. No event shall have occurred and be continuing, or would
result from the consummation of the transactions contemplated by this Amendment,
including, without limitation, the Commitment Increase, the Additional
Commitment Increase or the application of the proceeds therefrom, that
constitutes a Default.

F. The Successor Agent shall have received, on or before the First Amendment
Effective Date, the following, each dated such day, in form and substance
satisfactory to the Successor Agent and (except for the Notes) in sufficient
copies for each Lender:

(1) The Notes to the order of each Assuming Lender and Increasing Lender to the
extent requested by such Lender pursuant to Section 2.16 of the Credit
Agreement.

(2) A certificate of the Secretary or an Assistant Secretary of each Loan Party
certifying the names and true signatures of the officers of such Loan Party
authorized to sign this Amendment and the Notes and the other documents to be
delivered hereunder.

(3) A favorable opinion of Hogan & Hartson L.L.P., counsel for the Loan Parties,
as to such matters as any Lender through the Agent may reasonably request.

SECTION III. SUCCESSOR AGENT APPOINTMENT

A. Citibank hereby resigns as Agent effective as of the First Amendment
Effective Date. From and after such resignation, (i) Citibank shall cease to be
the Agent under the Credit Agreement and shall not have any further duties or
obligations to act as Agent under the Credit Agreement and (ii) Borrower shall
be released of any further obligations pursuant to that certain Fee Letter,
dated July 9, 2007, between the Borrower and Citigroup Global Markets Inc.

B. The Existing Lenders, the Assuming Lenders and the Borrower irrevocably
consent (i) to the resignation of Citibank as Agent under the Credit Agreement
effective as of the First

 

5



--------------------------------------------------------------------------------

Amendment Effective Date (and irrevocably waive any advance written notice
requirement of such resignation under the Credit Agreement) and (ii) to the
appointment of SunTrust as Agent under the Credit Agreement. In such capacity,
SunTrust shall succeed to the rights, powers and duties of the Agent under the
Credit Agreement and the rights, powers and duties of Citibank as Agent under
the Credit Agreement shall be terminated without any further act or deed on the
part of Citibank or any of the other parties to the Credit Agreement or this
Amendment.

C. The Successor Agent the Existing Lenders, the Assuming Lenders and the
Borrower agree that after the resignation of Citibank as Agent under the Credit
Agreement, the provisions of Article VIII of the Credit Agreement inure to
Citibank’s benefit as to any actions taken or omitted to be taken by it while it
was Agent under the Credit Agreement.

SECTION IV. ASSUMPTION BY ASSUMING LENDERS; INCREASE BY INCREASING LENDERS

A. Each Assuming Lender hereby: (i) acquires a Commitment pursuant to, and
assumes an interest in the rights and obligations under, the Credit Agreement,
in amount equal to the amount set forth next to such Assuming Lender’s name in
Annex A attached hereto.; (ii) confirms that it has received a copy of the
Credit Agreement and the other Loan Documents, together with copies of the
financial statements referred to therein and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Amendment; (iii) agrees that it will, independently
and without reliance upon the Existing Agent or Successor Agent or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement; (iv) appoints and authorizes the Agent to
take such action as agent on its behalf and to exercise such powers under the
Credit Agreement and the other Loan Documents as are delegated to the Agent by
the terms thereof, together with such powers as are reasonably incidental
thereto; (v) agrees that it will perform in accordance with their terms all of
the obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender, and (vi) confirms that it is an Eligible Assignee;
(vii) attaches any U.S. Internal Revenue Service forms required under
Section 2.14 of the Credit Agreement.

B. The Existing Agent, the Successor Agent and the Existing Lenders hereby
approve of, and consent to, the execution of this Amendment by each Assuming
Lender and the performance by such Assuming Lender of all of the obligations
which by the terms of the Credit Agreement are required to be performed by it as
a Lender. On and after the First Amendment Effective Date, all references to the
“Lenders” in the Credit Agreement shall be deemed to include the Assuming
Lenders.

C. Each Increasing Lender hereby confirms that it has agreed to increase the
amount of its Commitment to the amount set forth next to such Increasing
Lender’s name in Annex A attached hereto.

SECTION V. ACKNOWLEDGMENT AND CONSENT

A. The Guarantor hereby acknowledges that it has reviewed the terms and
provisions of the Credit Agreement and this Amendment and consents to the
amendment of the Credit

 

6



--------------------------------------------------------------------------------

Agreement effected pursuant to this Amendment, including, without limitation,
the increase of the Commitments effected hereby. The Guarantor hereby confirms
that each Loan Document to which it is a party or otherwise bound will continue
to guarantee to the fullest extent possible in accordance with the Loan
Documents the payment and performance of all of the Guaranteed Obligations, as
increased pursuant to this Amendment.

B. The Guarantor acknowledges and agrees that, notwithstanding the effectiveness
of this Amendment, any of the Loan Documents to which it is a party or otherwise
bound shall continue in full force and effect and that all of its obligations
thereunder shall be valid and enforceable and shall not be impaired or limited
by the execution or effectiveness of this Amendment. The Guarantor represents
and warrants that after giving effect to this Amendment all representations and
warranties contained in the Credit Agreement and the other Loan Documents to
which it is a party or otherwise bound are true and correct in all material
respects on and as of the First Amendment Effective Date to the same extent as
though made on and as of that date, except to the extent such representations
and warranties specifically relate to an earlier date, in which case they were
true and correct in all material respects on and as of such earlier date.

SECTION VI. MISCELLANEOUS

A. Binding Effect. This Amendment shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns, except that
neither the Borrower nor the Guarantor shall have the right to assign its rights
hereunder or any interest herein without the prior written consent of the
Lenders.

B. Severability. In case any provision in or obligation hereunder shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

C. Reference to Credit Agreement. On and after the First Amendment Effective
Date, each reference in the Credit Agreement to “this Agreement”, “hereunder”,
“hereof”, “herein” or words of like import referring to the Credit Agreement,
and each reference in the other Loan Documents to the “Credit Agreement”,
“thereunder”, “thereof” or words of like import referring to the Credit
Agreement shall mean and be a reference to the Credit Agreement as amended by
this Amendment.

D. Effect on Credit Agreement. Except as specifically amended by this Amendment,
the Credit Agreement and the other Loan Documents shall remain in full force and
effect and are hereby ratified and confirmed. The execution, delivery and
effectiveness of this Amendment shall not, except as expressly provided herein,
operate as a waiver of any right, power or remedy of any Lender or the Agent
under the Credit Agreement or any other Loan Document, nor constitute a waiver
of any provision of the Credit Agreement or any other Loan Document.

E. Headings. Section and Subsection headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose or be given any substantive effect.

 

7



--------------------------------------------------------------------------------

F. Applicable Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (WITHOUT REFERENCE TO
PRINCIPLES OF CONFLICTS OF LAWS).

G. Counterparts. This Amendment may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed an original, but
all such counterparts together shall constitute but one and the same instrument.
As set forth herein, this Amendment shall become effective upon the execution of
a counterpart hereof by each of the parties hereto and receipt by the Agent of
written or telephonic notification of such execution and authorization of
delivery thereof.

[Remainder of this page intentionally left blank.]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

BORROWER:   SRA INTERNATIONAL, INC.   By:  

/s/ Stephen C. Hughes

  Name:   Stephen C. Hughes   Title:   CFO, EVP Operations SUBSIDIARY GUARANTOR:
  SYSTEMS RESEARCH AND APPLICATIONS CORPORATION   By:  

/s/ Stephen C. Hughes

  Name:   Stephen C. Hughes   Title:   CFO, EVP Operations

 

First Amendment   S-1   



--------------------------------------------------------------------------------

AGENT:   CITIBANK, N.A., as Existing Agent   By:  

/s/ Ramon Vinluan

  Name:   Ramon Vinluan   Title:   Vice President   SUNTRUST BANK, as Successor
Agent   By:  

/s/ Mark A. Flatin

  Name:   Mark A. Flatin   Title:   Managing Director

 

First Amendment   S-2   



--------------------------------------------------------------------------------

EXISTING LENDERS:   CITIBANK, N.A., as a Lender   By:  

/s/ Ramon Vinluan

  Name:   Ramon Vinluan   Title:   Vice President   SUNTRUST BANK, as a Lender  
By:  

/s/ Mark A. Flatin

  Name:   Mark A. Flatin   Title:   Managing Director   BANK OF AMERICA, N.A.,
as a Lender   By:  

/s/ Eric H. Williams

  Name:   Eric H. Williams   Title:   Vice President   BRANCH BANKING & TRUST
COMPANY, as a Lender   By:  

/s/ James E. Davis

  Name:   James E. Davis   Title:   Senior Vice President   FIFTH THIRD BANK, as
a Lender   By:  

/s/ Randolph J. Stierer

  Name:   Randolph J. Stierer   Title:   Vice President   JPMORGAN CHASE BANK,
N.A., as a Lender   By:  

/s/ Robert St. Jean

  Name:   Robert St. Jean   Title:   Senior Vice President

 

First Amendment   S-3   



--------------------------------------------------------------------------------

WACHOVIA BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ John G. Taylor

Name:   John G. Taylor Title:   Director

 

First Amendment   S-4   



--------------------------------------------------------------------------------

ASSUMING LENDERS:   COMMERCE BANK, N.A, as a Lender   By:  

/s/ Louise M. Wager

  Name:   Louise M. Wager   Title:   Vice President   PNC BANK, NATIONAL
ASSOCIATION, as a Lender   By:  

/s/ Michael J. Elehwany

  Name:   Michael J. Elehwany   Title:   Vice President

 

First Amendment   S-5   



--------------------------------------------------------------------------------

ANNEX A

SCHEDULE I

SRA INTERNATIONAL INC.

CREDIT AGREEMENT

APPLICABLE LENDING OFFICES

 

Name of

Initial

Lender

   Revolving
Credit
Commitment    Letter of
Credit
Commitment    Swing Line
Commitment   

Domestic Lending

Office

  

Eurodollar Lending

Office

Bank of America, N.A.    $ 60,000,000    $ 0    $ 0   

70 Batterson Park Rd

Farmington, CT 06032

Attn: Special Handling Department

F: 617-310-2713

  

70 Batterson Park Rd

Farmington, CT 06032

Attn: Special Handling Department

F: 617-310-2713

Branch Banking and Trust Company    $ 53,000,000    $ 0    $ 0   

8200 Greensboro Dr Ste 1000

McLean, VA 22102

Attn: Divina S. Tamayo

T: 703-442-4038

F: 703-442-4025

  

8200 Greensboro Dr Ste 1000

McLean, VA 22102

Attn: Divina S. Tamayo

T: 703-442-4038

F: 703-442-4025

Citibank, N.A.    $ 19,000,000    $ 10,000,000    $ 0   

Two Penns Way

New Castle, DE 19720

Attn: Lisa M. Rodriguez

T: (302) 894-6153

F: (212) 994-0961

  

Two Penns Way

New Castle, DE 19720

Attn: Lisa M. Rodriguez

T: (302) 894-6153

F: (212) 994-0961

Commerce Bank, N.A.    $ 20,000,000    $ 0    $ 0   

6000 Atrium Way

Mt. Laurel, NJ 08054

Attn: Investor Processing

T: 856.533.4683

F: 856.533.4879

email: Investor.Processing@

yesbank.com

  

6000 Atrium Way

Mt. Laurel, NJ 08054

Attn: Investor Processing

T: 856.533.4683

F: 856.533.4879

email: Investor.Processing@

yesbank.com

Fifth Third Bank    $ 10,000,000    $ 0    $ 0   

5050 Kingsley Drive

MD 1MOC2B

Cincinnati, OH 45202

Attn: Tania Baker

T: 513-358-1060

F: 513-358-0221

  

5050 Kingsley Drive

MD 1MOC2B

Cincinnati, OH 45202

Attn: Tania Baker

T: 513-358-1060

F: 513-358-0221

JPMorgan Chase Bank, N.A.    $ 14,000,000    $ 0    $ 0   

10 South Dearborn 7th Floor

Chicago, IL 60603

Attn: Cecily Roland

T: 312-732-2016

F: 312-661-0116

  

10 South Dearborn 7th Floor

Chicago, IL 60603

Attn: Cecily Roland

T: 312-732-2016

F: 312-661-0116



--------------------------------------------------------------------------------

Name of

Initial

Lender

   Revolving
Credit
Commitment    Letter of
Credit
Commitment    Swing Line
Commitment   

Domestic Lending

Office

  

Eurodollar Lending

Office

PNC Bank, National Association    $ 20,000,000    $ 0    $ 0   

800 Connecticut Ave, NW

Washington, D.C. 20006

Attn: Michael Elehwany

T: 202-835-5197

F: 202-835-5977

  

800 Connecticut Ave, NW

Washington, D.C. 20006

Attn: Michael Elehwany

T: 202-835-5197

F: 202-835-5977

SunTrust Bank    $ 61,000,000    $ 0    $ 10,000,000   

303 Peachtree Street 10th Floor

Atlanta, GA 30303

Attn: Tonita Arnold

T: 404-588-8341

F: 404-588-4402

  

303 Peachtree Street 10th Floor

Atlanta, GA 30303

Attn: Tonita Arnold

T: 404-588-8341

F: 404-588-4402

Wachovia Bank, National Association    $ 28,000,000    $ 0    $ 0   

303 Peachtree Street 10th Floor

Atlanta, GA 30303

Attn: Joseph Feheley

T: 704-383-8048

F: 704-715-0094

  

303 Peachtree Street 10th Floor

Atlanta, GA 30303

Attn: Joseph Feheley

T: 704-383-8048

F: 704-715-0094

Total:    $ 285,000,000    $ 10,000,000    $ 10,000,000      



--------------------------------------------------------------------------------

ANNEX B

EXHIBIT A - FORM OF

REVOLVING CREDIT

PROMISSORY NOTE

 

U.S.$                             Dated:                    , 2008

FOR VALUE RECEIVED, the undersigned, SRA INTERNATIONAL, INC., a Delaware
corporation (the “Borrower”), HEREBY PROMISES TO PAY to the order of
                     (the “Lender”) for the account of its Applicable Lending
Office on the Termination Date (each as defined in the Credit Agreement referred
to below) the principal sum of U.S.$[amount of the Lender’s Commitment in
figures] or, if less, the aggregate principal amount of the Advances made by the
Lender to the Borrower pursuant to the Credit Agreement dated as of August 9,
2007 among the Borrower, the Lender and certain other lenders parties thereto,
and SunTrust Bank as successor Agent to Citibank, N.A. for the Lender and such
other lenders (as amended or modified from time to time, the “Credit Agreement”;
the terms defined therein being used herein as therein defined) outstanding on
the Termination Date.

The Borrower promises to pay interest on the unpaid principal amount of each
Advance from the date of such Advance until such principal amount is paid in
full, at such interest rates, and payable at such times, as are specified in the
Credit Agreement.

Both principal and interest in respect of each Advance are payable in lawful
money of the United States of America to the Agent at its account maintained at
303 Peachtree Street, 10th Floor, Atlanta, GA 30308, in same day funds. Each
Advance owing to the Lender by the Borrower pursuant to the Credit Agreement,
and all payments made on account of principal thereof, shall be recorded by the
Lender and, prior to any transfer hereof, endorsed on the grid attached hereto
which is part of this Promissory Note.

This Promissory Note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement. The Credit Agreement, among other things,
(i) provides for the making of Revolving Credit Advances by the Lender to the
Borrower from time to time in an aggregate amount not to exceed at any time
outstanding the U.S. dollar amount first above mentioned, the indebtedness of
the Borrower resulting from each such Advance being evidenced by this Promissory
Note, and (ii) contains provisions for acceleration of the maturity hereof upon
the happening of certain stated events and also for prepayments on account of
principal hereof prior to the maturity hereof upon the terms and conditions
therein specified.

 

SRA INTERNATIONAL, INC. By  

 

Title:  



--------------------------------------------------------------------------------

ADVANCES AND PAYMENTS OF PRINCIPAL

 

Date

  

Amount of

Advance

  

Amount of

Principal Paid

or Prepaid

  

Unpaid Principal

Balance

  

Notation

Made By

                                                                                
                                      



--------------------------------------------------------------------------------

ANNEX C

EXHIBIT B - FORM OF NOTICE OF

REVOLVING CREDIT BORROWING

SunTrust Bank, as Agent

for the Lenders parties

to the Credit Agreement

referred to below

303 Peachtree Street, 10th Floor

Atlanta, GA 30308

[Date]

Attention: Bank Loan Syndications Department

Ladies and Gentlemen:

The undersigned, SRA International, Inc., refers to the Credit Agreement, dated
as of August 9, 2007 (as amended or modified from time to time, the “Credit
Agreement”, the terms defined therein being used herein as therein defined),
among the undersigned, certain Lenders parties thereto and SunTrust Bank as
successor Agent to Citibank, N.A. for said Lenders, and hereby gives you notice,
irrevocably, pursuant to Section 2.02 of the Credit Agreement that the
undersigned hereby requests a Revolving Credit Borrowing under the Credit
Agreement, and in that connection sets forth below the information relating to
such Revolving Credit Borrowing (the “Proposed Revolving Credit Borrowing”) as
required by Section 2.02(a) of the Credit Agreement:

(i) The Business Day of the Proposed Revolving Credit Borrowing is
                    , 200  .

(ii) The Type of Advances comprising the Proposed Revolving Credit Borrowing is
[Base Rate Advances] [Eurodollar Rate Advances].

(iii) The aggregate amount of the Proposed Revolving Credit Borrowing is
$[            ].

[(iv) The initial Interest Period for each Eurodollar Rate Advance made as part
of the Proposed Revolving Credit Borrowing is              month[s].]

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Revolving Credit
Borrowing:

(A) the representations and warranties contained in Section 4.01 of the Credit
Agreement are correct, before and after giving effect to the Proposed Revolving
Credit Borrowing and to the application of the proceeds therefrom, as though
made on and as of such date; and



--------------------------------------------------------------------------------

(B) no event has occurred and is continuing, or would result from such Proposed
Revolving Credit Borrowing or from the application of the proceeds therefrom,
that constitutes a Default.

 

Very truly yours, SRA INTERNATIONAL, INC. By  

 

Title:  